Title: From Benjamin Franklin to Sarah Bache, 16 March 1780
From: Franklin, Benjamin
To: Bache, Sarah Franklin


Dear Sally,
Passy, March 16. 1780.
I received your kind Letters of Sept. 14. and 25th. You mention the Silk being in a Box with Squirrel Skins, but it is come to hand without them or the Box. Perhaps they were spoilt by the Salt Water & thrown away; for the Silk is much damag’d and not at all fit to be presented as you propose. Indeed I wonder how having yourself scarce Shoes to your Feet, it should come into your Head to give Cloathes to a Queen. I shall see if the Stains can be cover’d by Dying it, and make Summer Suits of it, for myself, Temple & Benny. I send some of Ben’s Letters inclosed to his Father. He is well taken Care of, and well contented. But I fancy you had rather he should be with me. Perhaps I may therefore recall him. Tho’ I really think he is better at Geneva for his Learning. Many Persons of Quality here, send their Sons there, for the same Reason tho’ the Religion is different.
I am glad to hear that Weaving Work is so hard to get done. Tis a Sign there is much Spinning. All the Things you Order will be sent, as you continue to be a good Girl, & spin & knit your Family Stockings.
My Health & Spirits continue and I am ever, Your affectionate Father.
B Franklin
Mrs. S. Bache
 
Addressed: To / Mrs Bache / Philadelphia
